UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
CHALAMO KAIKOV,                                                          19-cv-2521-LDH-RER
                                    Plaintiff,

        -against-

ARIHAY KAIKOV et.al

                                    Defendants,
---------------------------------------------------------------------X

                           STIPULATED CONFIDENTIALITY ORDER



        It is hereby ordered that the following provisions shall govern claims of confidentiality in
these proceedings:
        (a) The following documents and information may be designated as “CONFIDENTIAL”
            provided such documents are not public and have not previously been disclosed by
            the producing party to anyone except those in its employment or those retained by it:

                Sensitive Commercial Data, such as confidential or proprietary research,
                 development, manufacturing, or commercial or business information, trade
                 secrets, special formulas, company security matters, customer lists, financial data,
                 projected sales data, production data, matters relating to mergers and acquisitions,
                 and pricing data.

                Sensitive Personal Data, such as personal identifiers, financial information, tax
                 records, and employer personnel records.

                Medical and Legal Records, including medical files and reports.

                Non-public criminal history.


        (b) If any party believes a document not described in the above paragraph should
            nevertheless be considered confidential, it may make application to the Court. Such
            application shall only be granted for good cause shown.

        (c) An attorney for the producing party may designate documents or parts thereof as
            confidential by stamping the word “CONFIDENTIAL” on each page.
    If such information is provided in an answer to an interrogatory, the attorney may
    separately append the information to the main body of the interrogatory responses,
    mark such appendices “CONFIDENTIAL,” and incorporate by reference the
    appended material into the responses.
    At the time of a deposition or within 10 days after receipt of the deposition transcript,
    a party may designate as confidential specific portions of the transcript which contain
    confidential matters under the standards set forth in paragraph (a) above. This
    designation shall be in writing and served upon all counsel. No objection shall be
    interposed at deposition that an answer would elicit confidential information.
    Transcripts will be treated as confidential for this 10-day period. Any portions of a
    transcript designated confidential shall thereafter be treated as confidential in
    accordance with this order. The confidential portion of the transcript and any exhibits
    referenced solely therein shall be bound in a separate volume and marked
    “Confidential Information” by the reporter.
(d) Documents designated “CONFIDENTIAL” shall be shown only to the attorneys,
    parties, experts, actual or proposed witnesses, court personnel and other persons
    necessary to review the documents for the prosecution or defense of this lawsuit.
    Each person who is permitted to see confidential documents shall first be shown a
    copy of this order and shall further be advised of the obligation to honor the
    confidential designation. The parties agree that any confidential discovery material
    produced in this litigation may only be used in connection with this litigation.

(e) Review of the confidential documents and information by counsel, experts, or
    consultants for the litigants in the litigation shall not waive the confidentiality of the
    documents or objections to production.

(f) The inadvertent, unintentional, or in camera disclosure of a confidential document
    and information shall not generally be deemed a waiver, in whole or in part, of any
    party’s claims of confidentiality. If at any time prior to trial, a producing party
    realizes that some portion(s) of the discovery material that the party produced should
    be designated as “CONFIDENTIAL,” the party may so designate by apprising all
    parties in writing, and providing that the material has not already been published or
    otherwise disclosed, such portion(s) shall thereafter be treated as confidential under
    this order.

(g) If a party believes that a document designated or sought to be designated confidential
    by the producing party does not warrant such designation, the party shall first make a
    good-faith effort to resolve such a dispute with opposing counsel. In the event that
    such a dispute cannot be resolved by the parties, either party may apply to the Court
    for a determination as to whether the designation is appropriate. The burden rests on
    the party seeking confidentiality to demonstrate that such designation is proper.


                                           2
    (h) If any court filing incorporates confidential material or would reveal its contents, the
        portions of such filing shall be delivered to the Court in a sealed envelope
        prominently bearing the caption of this action and the label “Confidential. Filed
        Under Seal.” Counsel shall file under seal those and only those specific documents
        and that deposition testimony designated confidential, and only those specific
        portions of briefs, applications, and other filings that contain verbatim confidential
        data, or that set forth the substance of such confidential information, unless
        independent good cause is demonstrated.

    (i) Within a reasonable period after the conclusion of the litigation, all confidential
        material shall be returned to the respective producing parties or destroyed by the
        recipients.

    (j) In any application to the Court referred to or permitted by this Order, the Court may
        exercise discretion in determining whether the prevailing party in such a dispute may
        recover the costs incurred by it and, if so, the amount to be awarded.

    (k) This Court shall retain jurisdiction over all persons subject to this Order to the extent
        necessary to enforce any obligations arising hereunder.


DATED:     June 1, 2020                            /s/ Daniel Hallak
                                                   Daniel Hallak, Esq.
                                                   THE RUSSEL FRIEDMAN LAW GROUP, LLP
                                                   3000 Marcus Avenue, Ste 2E03
                                                   Lake Success, New York 11042
                                                   dhallak@rfriedmanlaw.com
                                                   (516) 355-9696

                                                   Attorneys for Defendants ARIHAY KAIKOV,
                                                   PACIFIC 2340 CORP., ROYAL A&K
                                                   REALTY GROUP INC., A&E.R.E.
                                                   MANAGEMENT CORP., NY PRIME
                                                   HOLDING LLC, and AG REALTY BRONX
                                                   CORP.



DATED:     May 29, 2020                            /s/ Maria Temkin
                                                   Maria Temkin, Esq.
                                                   TEMKIN & ASSOCIATES, LLC
                                                   1700 Market Street, Suite 1005
                                                   Philadelphia, PA 19103
                                                   Tel. (215) 939-4181

                                              3
                                   maria@temkinlegal.com

                                   Attorneys for Plaintiff Chalamo Kaikov


SO ORDERED DATED: 6/2/2020


                              /s/RER
                             HON. RAMON E. REYES, JR.
                             UNITED STATES MAGISTRATE JUDGE




                               4
